Exhibit 10.58


Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].
Amendment No. 17



            
                                                                                                         
Amendment no. 17
TO SPECIAL BUSINESS PROVISION MS-65530-0016
BETWEEN
THE BOEING COMPANY
AND
SPIRIT AEROSYSTEMS, INC.


This AMENDMENT (this “Amendment”) to SPECIAL BUSINESS PROVISIONS MS-65530-0016
(SBP) is entered into as of the date of the last signature below (the “Effective
Date”) by and between The Boeing Company, a Delaware corporation (“Boeing”), and
Spirit AeroSystems, Inc., a Delaware Corporation (“Seller”). Boeing and Seller
sometimes are referred to herein individually as a “Party” and collectively as
the “Parties.”
WHEREAS, Seller and Boeing have agreed to modify said SBP to incorporate
Attachment 29 “777X Non-Recurring Agreement.”
This Amendment hereby adds Attachment 29, “777X Non-Recurring Agreement” to the
SBP.
IN WITNESS WHEREOF, the Parties do execute this Amendment as of the date of the
last signature below.


BOEING
SELLER

THE BOEING COMPANY                     SPIRIT AEROSYSTEMS, INC.


By:    /s/ Adam D. Lucker                    By:    /s/ Emily M. Bauer


Name:    Adam D. Lucker                    Name:    Emily M. Bauer







--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].
Amendment No. 17



Title:    Procurement Agent                     Title:    Contract Administrator
Date:     12/23/2015                        Date:    12/21/15
ATTACHMENT 29
777X NON-RECURRING AGREEMENT
RECITALS

--------------------------------------------------------------------------------

    
A.
Boeing and Seller are parties to the Special Business Provisions
SBP-MS    65530-0016 (the “SBP”); the General Terms Agreement
GTA-BCA-65530    0016 (the “GTA”); and the Administrative Agreement
AA-65530-0010 (AA)    and all attachments and amendments (collectively referred
to as the    “Sustaining Contract”) for Seller to provide Product for current
model    aircraft and Derivatives of those models.

B.
Seller currently supplies Products to Boeing under the Sustaining Contract    in
support of the current production 777 model aircraft.

C.
Boeing is seeking to develop, design, and manufacture an aircraft    currently
designated as the 777X to be sold under the 777-9 and 777-8    designations (the
“777X Program”) and Boeing and Seller have agreed to    the 777X Statement of
Work under 6-5A1-BOD-14-011R2, Amendment 1.

D.
Boeing and Seller wish to establish this amendment (“Amendment”)
for    non-recurring effort in support of the Sustaining Contract for
Boeing’s    777X Program for the 777-9 and 777-8 models.



NOW, THEREFORE, in consideration of the mutual promises and agreements herein,
the Parties hereby agree as follows:


1.0
APPLICABILITY AND DEFINITIONS



1.1
Applicability



1.1.1
This Amendment pertains only to the 777X Program and does not alter any existing
agreements relating to other items in the Sustaining Contract.



1.1.2
This Amendment pertains only to the non-recurring effort for the 777X Program.



1.1.3
Capitalized terms used herein but not otherwise defined shall have the meaning
set forth in the Sustaining Contract.


12/2/2015 2 of 32

--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].
Amendment No. 17



1.2
Definitions



1.2.1
Amended Type Certification (ATC): means the date upon which type certificate
amendment is received from the applicable regulatory body for the modified
aircraft design.



1.2.2
Baseline Statement of Work (BSOW): The total requirements set forth in Section
2.0 and Section 3.0 (including the referenced Boeing specifications, documents,
designs or manuals therein).



1.2.3
Initial Tooling: All Tooling required for the first 777-9 Shipset unit and/or
Engine Development Plan (EDP) hardware, and such term shall subsequently apply
to the 777-8.



1.2.4
Non-Recurring Non-Tooling Work: Any Non-Recurring Work relating to the BSOW,
other than Non-Recurring Tooling Work, including, but not limited to, design
engineering, stress engineering, project manufacturing engineering, process
manufacturing engineering, First Article Inspection, other IPT (Integrated
Product Team), and NC (Numerical Control) programming.



1.2.5
Non-Recurring Tooling Work: Any Non-Recurring Work relating to Tooling under the
BSOW, including, but not limited to, tool design, tool fabrication, assembly
tooling, integration tooling, detail tooling, and rotable tooling, but
replacement of Tooling at end of useful life is not included and is not
dispositioned as part of this Amendment. Non-Recurring Tooling Work includes
Tooling work performed by Seller’s vendors.



1.2.6
Not To Exceed Amount (NTE Amount): As applicable, the Initial Tooling NTE Amount
or the Rate Tooling NTE Amount, in each case as set forth in Exhibit A.



1.2.7
Rate Tooling: All Tooling, other than the Initial Tooling, required to support
the build rate for the 777-9 aircraft.



1.2.8
Overtime: Overtime shall mean those hours worked in excess of forty (40) hours
during Seller's standard workweek.



1.2.9 Initial Change: Any change to the BSOW directed prior to Amended Type
Certification.


1.2.10 Quarter(s): Seller’s accounting quarters



















12/2/2015 3 of 32

--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].
Amendment No. 17





1.2.11 Major Change: a change that is 1) equal to or greater than [*****] Spirit
estimated hours directed within the first [*****] months after [*****] is
achieved or 2) a change that is equal to or greater than [*****] hours directed
subsequent to [*****] months after [*****] is achieved but no longer than
[*****] months after [*****] is achieved. (See 777X ATC Process Flow, Exhibit
I). Hours are determined based on all Non-Recurring activity.


1.2.12
Accounting Year: is based on Seller’s accounting year January 1 -December 31.



1.2.13
Engineering Billing Rate: The labor rate that Seller will submit to Boeing for
the labor category of Engineering on a monthly basis.



1.2.14
Engineering Cap Rate: The maximum labor rate seller will submit to Boeing for
the labor category of Engineering based on the annual true-up value. The true-up
delta will be applied to all hours accumulated during the Seller’s Accounting
Year.



1.2.15
Engineering: This term encompasses Spirit’s Define Engineering, Stress
Engineering, and Systems Engineering functions.     







2.0
NON-RECURRING NON-TOOLING STATEMENT OF WORK



2.1
In performance of the BSOW for the 777-9, Seller shall perform to the applicable
requirements and obligations set forth in the documents identified in 2.1.1
through 2.1.10, all in accordance with the delegated engineering
responsibilities contained in: (i) the letter agreement 6-5A1C-BOD-14-011R2,
Amendment 1 (Attachment 2) between Boeing and Seller dated 2-20-2014; and (ii)
that version of D6-83323 as ultimately revised subsequent to execution of this
Amendment to specifically address 777X engineering delegation responsibilities.
The 777X Baseline Requirements Documents Structure is as set forth in Exhibit
[J].



2.1.1
The work depicted in the current revision of the 777X Configuration Control
Document Rev. [*****] [*****], Configuration Description, Model 792-487, dated
[*****] for 777-9X Fuselage, Propulsion, and Wing Statements of Work.

2.1.2
777X S41 Fuselage Work Package Handbook, September 23, 2015

2.1.3
Structures Fuselage Criteria Document [*****], dated February 15, 2015.










12/2/2015 4 of 32

--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].
Amendment No. 17



2.1.4
777X Fuselage Structural Design Criteria Supplemental Sec 41 Document [*****],
dated May 1, 2015.

2.1.5
Reserved

2.1.6
[*****], 777X Inlet Requirements and Criteria; dated June 26, 2015.

2.1.7
[*****], Specification for Thrust Reversers, dated June 29, 2015.

2.1.8
[*****], Requirements for Engine Pylon Structure 777X Aircraft, dated April 30,
2015.

2.1.9
[*****], 777X Nacelle Structural Analysis Criteria, dated June 10, 2015.



2.1.10
The Engineering Bill of Material (BOM) submitted by Seller, and listed in
Exhibit [B].

    
2.1.10.1 777-9 Engineering BOM, anticipated as follows:




        
 
 
Spirit estimated completion
Boeing estimated completion
Propulsion
The propulsion BOM includes the EDP BOM and the Recurring BOM. Deltas between
these BOMs will be covered under Section 7.1.
● EDP BOM: See Attached Schedule [K].
● Recurring BOM: estimated to be available in [*****].
Fuselage
Sec 41
[*****]
[*****]
 
Floor Beams
[*****]
[*****]
 
Seat Tracks
[*****]
[*****]
Wing
 
[*****]
[*****]







2.1.11 Program Schedule Baseline: Program baseline schedules as contained in
Exhibit [D].


2.2
In the event Seller is unable to comply with any requirement, Boeing and
Seller’s engineering representatives will work together to define a mutually
agreeable solution.
















12/2/2015 5 of 32

--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].
Amendment No. 17





2.3
For the avoidance of doubt, the BSOW referenced here is for the 777-9
Non-Recurring Work. Pricing, ground rules, statements of work, unique terms, and
non-recurring price for the 777-8 will be subsequently agreed and incorporated
into this Amendment at a later date.





3.0
NON-RECURRING TOOLING STATEMENT OF WORK



In performance of the BSOW for 777-9, Seller shall perform to the requirements
and obligations set forth in the following documents and in accordance with the
Tooling requirements contained in the Sustaining Contract:


3.1
The Tooling Baseline consists of:



3.1.1
All documents cited in Paragraph 2.1;



3.1.2 The Initial and Rate Tooling List submitted by Seller as set forth in
Exhibit [C];


3.2
For the avoidance of doubt, the BSOW referenced here is for the 777-9
Non-Recurring Work. Pricing, ground rules, statements of work, unique terms, and
non-recurring price for the 777-8 will be subsequently agreed and incorporated
into this Amendment at a later date.





4.0
BUDGET TRACKING, MONTHLY ACTUALS, AND ACTUALS RECONCILIATION

4.1
Non-Recurring Non-Tooling Work and Non-Recurring Tooling Work



Seller will provide weekly and monthly actuals information in performance of the
Non-Recurring Non-Tooling and Tooling work, including, but not limited to,
[*****] expense, and supporting documentation as set forth in Exhibit [E], with
a correlation between Spirit’s ETAC/SCAT and hours claimed in Spirit’s submitted
actuals for Fuselage, Wing, Thrust Reverser, Inlet, Fan Cowl, and Pylon
statements of work.


4.2    Budget Tracking


4.2.1
Seller will provide to Boeing its projected expenditures in connection with the
performance of the Non-Recurring Non-Tooling and Tooling Work every [*****]
months in [*****] and [*****] of each year for the 777X Non-Recurring Program
[*****]. This will include monthly spend, headcount, and a correlation between
Spirit’s ETAC/SCAT and hours forecasted in the form of the template set forth in
Exhibit [E].


















12/2/2015 6 of 32

--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].
Amendment No. 17







4.2.2
[*****], in [*****] and [*****] of each year, Boeing will provide Seller a plan,
including but not limited to budget forecast, documenting Seller’s Non-Recurring
Non-Tooling performance of the BSOW (the “Non-Tooling Plan”). The Non-Tooling
Plan shall include [*****] plan by commodity (e.g. fuselage, floorbeams, wing,
etc.).

4.2.3
Spirit will submit the attached risk and opportunity template Exhibit [E] each
month to identify technical, schedule and cost risks to both the Non-Recurring
and recurring statements of work.



For risks and opportunities to the Non-Recurring cost baseline, any items
identified will be included in the monthly risk and opportunity submittal. Items
will be tracked in the risk and opportunity submittal until implemented or
mitigated. If implemented, the risks and opportunities will be incorporated into
the next [*****] Non-Recurring update in accordance with 4.2.1.




4.2.4
Budget Management



Boeing and Seller will work together to jointly manage the Boeing budget through
the identification and implementation of forecasted spending reduction
opportunities when agreed upon.
        
4.3
Schedule Performance Monitoring



Seller will provide the following information in a format as detailed in Exhibit
[E]:


4.3.1
Boeing and Seller will utilize the Event Tracking And Control (“ETAC”) reporting
system to track design/stress engineering performance.



4.3.2   Boeing and Seller will utilize the Spirit Compliance And Tracking
(“SCAT”) system to track non-define performance.


4.4
Actuals Reconciliation

4.4.1   Boeing will have [*****] business days from the date the  documents
required by Exhibit [E] #3, 4, 5, and 10 are submitted to notify Seller of any
disputes in such submittal, otherwise the actuals and true up will be deemed
accepted.
    
4.4.2
In the event that Boeing disputes Seller’s monthly actuals hours or annual
true-up provided under 4.1, Boeing will issue Seller a purchase order for the
undisputed hours and dollars by the applicable deadline in accordance with 5.1.2
or 5.2.2. Should the Parties fail to come to mutual agreement within [*****]
business days of Boeing dispute notification, the Parties will resolve such
disputes per GTA Section 33.0. Boeing shall have the right to








12/2/2015 7 of 32

--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].
Amendment No. 17



visit Seller’s facilty for the purpose of validating the number and type of
disputed direct hours and true-up rate. During the course of such visit, Boeing
may review Seller’s records and documents relating to the disputed hours,
provided that such review is conducted at a reasonable time at Seller’s facility
and that the scope of such review will only extend to any books, records,
documentation or other information that is necessary to support such disputed
hours and true-up rate. As a result of such review, any mutually agreed payment
adjustments will be made in the payment [*****] months following the resolution
of the disputed hours. If the dispute resolution is not satisfied within [*****]
months from dispute notification, Boeing will issue Seller a PO for half the
disputed value and work toward closure on the remaining amount. Any amounts due
to Seller or Boeing will be paid NET [*****] upon settlement of the disputed
value.


4.4.3
The Parties recognize that Seller may in some instances have confidentiality
obligations to third parties, which limit the amount or nature of data that can
be provided in invoice reconciliation. In such event, the Parties shall work
together to determine a mutually agreeable solution which enables the provision
of supporting data in Section 4.1 in a manner that is in compliance with
Seller’s confidentiality obligations to third parties.



5.0    INVOICE AND PAYMENT
As compensation for Seller’s performance of the BSOW and upon receipt of valid
and correct invoices Boeing will reimburse Seller as follows:


5.1 Non-Recurring Non-Tooling Work


5.1.1
Boeing will reimburse Seller for validated costs incurred in performance of the
Non-Recurring Non-Tooling Work including, but not limited to [*****] expense,
all as set forth in Exhibit [E]. Labor will be priced in accordance with the
labor rates in Section 5.3.



5.1.1.1
Offload engineering labor dollars expended in the performance of the
Non-Recurring Work performed during such month will be invoiced by Spirit and
paid by Boeing as invoiced by the subcontractor to Spirit with the addition of
Spirit G&A.



5.1.2
Seller will invoice its costs incurred less any rebates and discounts in
performance of the Non-Recurring Non-Tooling Work on a [*****] basis.



Purchase orders will be released once validation of hours, true-up rates, and
direct purchased services as provided by Exhibit [E] #3, 4, and 5, are completed
and approved by Boeing leadership. This process is not to exceed [*****]
business days. PO’s will be released in the following







12/2/2015 8 of 32

--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].
Amendment No. 17



manner to enable invoicing of the Non-Recurring Non-Tooling Define and Build
statement of work.


Fuselage Non-Recurring Non-Tooling Define PO XXXXXX item XX
Fuselage Non-Recurring Non-Tooling Build PO XXXXXX item XX


Floorbeams Non-Recurring Non-Tooling Define PO XXXXXX item XX
Floorbeams Non-Recurring Non-Tooling Build PO XXXXXX item XX


Wing Non-Recurring Non-Tooling Define PO XXXXXX item XX
Wing Non-Recurring Non-Tooling Build PO XXXXXX item XX


Pylon Non-Recurring Non-Tooling Define PO XXXXXX item XX
Pylon Non-Recurring Non-Tooling Build PO XXXXXX item XX


Thrust Reverser Non-Recurring Non-Tooling Define PO XXXXXX item XX
Thrust Reverser Non-Recurring Non-Tooling Build PO XXXXXX item XX


Inlet Non-Recurring Non-Tooling Define PO XXXXXX item XX
Inlet Non-Recurring Non-Tooling Build PO XXXXXX item XX


Fan Cowl Non-Recurring Non-Tooling Define PO XXXXXX item XX    
Fan Cowl Non-Recurring Non-Tooling Build PO XXXXXX item XX


5.1.3
Boeing will pay such invoices net [*****] calendar days after receipt of correct
invoices.



5.1.4 Work performed in support of Damage Tolerance and Structural Repair Manual
(SRM) will be performed prior to and following Amended Type Certification. Both
work statements are covered under this Amendment as Baseline Statement of Work
(BSOW). The Damage Tolerance and SRM work performed prior to and following
Amended Type Certification shall be invoiced per Section 5.1.2 and paid under
this Amendment.


5.2
Non-Recurring Tooling Work



5.2.1
The Parties shall negotiate NTE amounts for Tooling within a reasonable amount
of time after 777X Firm Configuration is complete. Upon agreement of NTE amount
for Tooling, the Parties will amend Exhibit [A] and Exhibit [C] within thirty
(30) days to reflect the agreed NTE amount.



5.2.2
Boeing will reimburse Seller for validated costs incurred in performance of the
Non-Recurring Tooling Work including, but not limited to, [*****] expense as set
forth in Exhibit [E] submittal form. Labor will be priced in accordance with the
labor rates in Section 5.3. Each individual Initial Tooling and Rate Tooling NTE
Amount as identified in Exhibit [A] is






12/2/2015 9 of 32

--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].
Amendment No. 17



deemed to be reduced by [*****] respectively until all Certified Tool Lists
(CTLs) pertaining to the particular NTE Amount at issue are submitted and
approved by Boeing. Upon submittal of all CTL records associated with each
Tooling NTE Amount, such deemed reduction shall no longer apply, and Boeing will
pay Seller any remaining amount due for tooling costs incurred up to the Tooling
NTE Amount as set forth in Exhibit [A].


5.2.3    Invoicing Requirements for Non-Recurring Tooling Work


Purchase orders will be released once validation of hours and direct purchased
services as provided by Exhibit [E] #3, 4, and 5, are completed and approved by
Boeing leadership. This process is not to exceed [*****] business days. PO’s
will be released in the following manner to enable invoicing of the
Non-Recurring Tooling statement of work.


Fuselage Initial Tools PO XXXXXX item XX
Fuselage Rate Tools PO XXXXX item XX


Floorbeam Initial Tools PO XXXXXX item XX
Floorbeam Rate Tools PO XXXXX item XX


Wing Initial Tools PO XXXXXX item XX
Wing Rate Tools PO XXXXXX item XX


Pylon Initial Tools PO XXXXXX item XX
Pylon Rate Tools PO XXXXXX item XX


Thrust Reverser Initial Tools PO XXXXXX item XX
Thrust Reverser Rate Tools PO XXXXXX item XX


Inlet Initial Tools PO XXXXXX item XX
Inlet Rate Tools PO XXXXXX item XX


Fan Cowl Initial Tools PO XXXXXX item XX
Fan Cowl Rate Tools PO XXXXXX item XX


5.2.4
Boeing will pay such invoices net [*****] calendar days after receipt of correct
invoices.



5.2.6    Capacity


The pricing applicable to the Non-Recurring Tooling Work described herein is
based upon supporting a maximum quantity of [*****] Shipsets for the 777
aircraft per month per the agreed to transition plan Exhibit [H]. The Parties
agree to update the SBP Attachment 15 to include the 777X and to reflect the
foregoing. Nothing herein affects the downside rate





12/2/2015 10 of 32

--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].
Amendment No. 17



protection concerning minimum production rates set forth in Section IV c.
(“Failure to Maintain Rate after FOB Dates”) of the Boeing - Seller Memorandum
of Agreement dated March 9, 2012.


5.2.7 Notwithstanding any other provisions of this Amendment, Boeing shall not
be obligated to pay to Spirit any amount in excess of the Tooling NTE Amount,
provided however, that this sum may be adjusted in accordance with 5.2.8.


5.2.8 NTE Amount Adjustments
               
5.2.8.1
 If it is determined additional Tooling that is not driven by BSOW Change is
required in excess of that set forth in the BSOW, all additional Tooling costs
incurred to meet the requirements of initial build and rate to [*****] APM will
be assumed by Seller and the Tooling NTE Amount shall not be adjusted.



5.2.8.2 
If it is determined Seller can accomplish the requirements with less Tooling
than that set forth in the BSOW, the Tooling NTE Amount shall not be adjusted
and the cost savings shall be administered in accordance with Section 10.1
(Tooling Incentive).

               
5.2.8.3
For the sake of clarity, any Initial Change or Major Change shall result in a
commensurate adjustment to the Tooling NTE Amount in accordance with Section7.0.
(Initial Changes & Major Changes).



5.3    Labor Rates


The rates described in Attachment 5 of the SBP do not apply.


5.3.1
Seller shall invoice for and Boeing shall reimburse to Spirit, on a [*****]
basis, an amount calculated by multiplying the rate as defined below (the
billing rate) by the number of actual validated labor hours (“Spirit labor
hours”) expended for Non-Recurring Non-Tooling and Non-Recurring Tooling work.
Rates below do not include G&A of [*****]%. Seller will add the agreed to
[*****]% G&A to the rates below for invoicing and payment.
































12/2/2015 11 of 32

--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].
Amendment No. 17









Process Code
Rate Type
2015*
2016
2017
Rate 2018 and beyond
Define
Engineering
 
 
 
To be negotiated in July of the previous year (Sec 4.4).
Billing Rate
 
 
 
Define
Engineering Cap
 
[*****]
 
Build
Proj./Proc. ME
 
 
 
Build
NC
 
 
 
Build
QA
 
 
 
Build
IPT
 
 
 
Build
Other Engr
 
 
 
Define
Tool Design
 
 
 
Build
Tool Fab.
 
 
 



*2015 Engineering will be billed at [*****] will apply to Define
Engineering, NTE Engineering Cap of $[***]. All other rate types above for
November and
December will be billed at 2015 rates above.
Rates above do not include [*]% G&A


Rate Categories
Payment
Proposal
Elements
Elements
Design Eng
Engineering
Stress Eng
Engineering
System Eng
Engineering
Project ME
Proj./Proc. ME
Process ME
Proj./Proc. ME
IPT
IPT
QA
QA
Test Lab
Other Engineering
Test Comp Fab Labor
Other Engineering
MR&D
Other Engineering
Tool Design/IPT
Tool Design
Tool Fab
Tool Fab.













5.3.1.1          In the event that Seller experiences a labor rate true-up that
results in the 777X “Engineering” labor rate being greater than the agreed-to
billing rate, Seller will submit to Boeing by the end of February of the
following year the actual accounting rates for the “Engineering”

12/2/2015 12 of 32

--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].
Amendment No. 17







labor rate category only. The labor rate with true up will be calculated based
on the yearly total 777X Engineering dollars as determined by Seller’s financial
system divided by the yearly total 777X Engineering hours billed.  The December
actuals submittal will include a separate tab showing a calculation of the true
up delta and an explanation of the delta dollars applied (For example:
Engineering rate base dollars were underran. The amount to be allocated to the
777X program is $XX). Spirit will support the labor rate true up as stated in
GTA section 9.0 (Examination of Records).


5.3.1.2           Boeing agrees to pay the validated labor rate delta as long as
the labor rate is at the capped amount or below. In the event that the true up
delta exceeds the capped amount, Boeing agrees to pay the delta at the capped
amount. Payments owed by Boeing for rate true-up will be due with the December
payment for each year as referenced in 4.4.2 and 5.1.2.


5.4 Labor Rate Renegotiation


The Parties agree to renegotiate labor rates for 2018 and beyond, as detailed in
the above table, beginning in July of the year prior to expiration. Seller will
supply Boeing with proposed rates and Boeing will respond in a timely manner
with a counter offer. If rates are not resolved prior to the last day of the 4th
Quarter of the expiring year, Seller shall continue to invoice and Boeing shall
continue to pay at the previously negotiated year’s rate. Upon rate agreement,
Spirit and Boeing shall retroactively reconcile the rate delta.




6.0
ON-SITE BUYER PROGRAM MANAGEMENT

    
In accordance with GTA section 5.2, Boeing may, in its sole discretion and in
coordination with Seller, locate resident personnel at Seller’s facility in
support of the 777X Program.
  


7.0
INITIAL CHANGES AND MAJOR CHANGES



7.1
In the event of any Initial Change or Major Change,



7.1.1 The Parties will negotiate a schedule adjustment and any applicable
adjustment to the Tooling NTE Amount in accordance with Section 7.3 of this
Amendment.


7.1.2
Costs associated with any revisions to the BSOWs that constitute an Initial
Change or Major Change, shall be addressed in accordance with 5.1 of












12/2/2015 13 of 32

--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].
Amendment No. 17





this Amendment for Non-Recurring-Non-Tooling Work and 5.2 for Non-Recurring
Tooling Work.




7.2
For clarification purposes, the change provisions in 7.0 of this Amendment,
rather than the Change provisions in Section 7.0 of the SBP, will govern with
respect to Initial Changes or Major Changes, and equitable price adjustment with
respect to Initial Changes or Major Changes will not be subject to the price
thresholds described in Section 7.0 of the SBP.



7.3
Initial Change and Major Change Negotiation Process



7.3.1
Following receipt of a direction from Boeing that constitutes an Initial Change
or Major Change under this Amendment, Seller will provide updated scope of work
documents to Boeing, along with the associated Tooling NTE impacts, cost
impacts, and/or schedule impacts.



7.3.2
For Tooling Not To Exceed (NTE) amounts within [*****]) calendar days of receipt
of such proposal, Boeing shall make a settlement offer to Seller. Following
receipt of Boeing’s settlement offer, if the Parties are unable to reach
agreement on an equitable adjustment within [*****] calendar days, the
negotiations shall be elevated to Senior Contracts Management for resolution.



7.3.3
Upon settlement of the Tooling NTE Amounts and/or schedule, this Amendment will
be updated and revised to include all adjustments agreed upon in writing between
the Parties.



7.3.4 Non-Recurring-Non-Tooling adjustments will be included in Seller’s next
[*****] month budget submittal as described in paragraph 5.2.1. and as part of
Exhibit [E] monthly O&R update and provided in the documentation in 7.3.1.




8.0
WEIGHT



8.1.
Seller acknowledges the importance of an end-item weight for the Products it
delivers to Boeing and agrees to follow diligent weight reduction practices
during the design process.



8.2
Based on the BSOW, Seller will provide non-binding Advisory Weight Guidelines
(AWG) for the Seller-provided dry products. No weight requirement, (such as
those referenced in any requirement document) other than the AWG are applicable.
















12/2/2015 14 of 32

--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].
Amendment No. 17



8.3
Such AWGs do not constitute a weight requirement, and failure to achieve such
AWGs shall not constitute a breach under this Amendment or the SBP.



8.4
These AWGs are for the end-item level and are for production units only.



8.5
In addition, the above AWGs require that adjustments to AWG values be assessed
in conjunction with Initial Changes having a weight impact.





8.6
Seller will provide status weight reporting and actual weight reporting once
monthly through ATC in a format to be agreed to by the Parties.





9.0
PROPULSION ENGINE DEVELOPMENT PLAN (EDP) AND TEST HARDWARE



9.1
The Parties will negotiate pricing for EDP and test hardware in accordance with
the schedule below. Anticipated EDP and Test hardware is identified on Exhibit
[K]. To be clear, EDP and Test Hardware is not included in section 2.0 of this
Amendment, however EDP Tooling is included in section 3.0 of this Amendment. EDP
and test hardware are not subject to the invoicing requirements listed under
Exhibit [E]. PO’s will be released to Spirit for ROM values and reconciled once
firm fixed pricing is established. Below is the planned EDP negotiation
schedule.





 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[*****]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







10.0
INCENTIVES



Boeing and Seller agree to the inclusion of a 777-9 award fee program for the
Non-Recurring Non-Tooling work based on scheudle and quality performance and a
Non-Recurring Tooling incentive. A review of the schedule and quality award fees
will take place [*****] during the EPMR (if no EPMR, a telecon will be held no
later than [*****] weeks after submittal) for the Non-Recurring Non-Tooling
Performance incentive by the Fee Determining Board made up of 777X Boeing and
Spirit key stakeholders, per Exhibit [G].


10.1    Tooling Incentive

12/2/2015 15 of 32

--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].
Amendment No. 17





Upon submittal of all CTL’s associated with each individual Tooling NTE Amount
as set forth in Exhibit [A], if Seller’s actual costs incurred in the completion
of such work are less than such individual Tooling NTE Amount (taking into
account any adjustments to such NTE Amount pursuant to Section 7.0 (Initial
Changes and Major Changes) then Boeing shall pay to Seller, in addition to the
amounts due under Section 5.2.1, an incentive fee equal to [*****] percent
([*****]%) of the difference between Seller’s actual incurred costs for such
work and the NTE Amounts as amended from time to time and agreed to between the
parties per section 5.2.8 (NTE Amount Adjustments). For purposes of this
paragraph, actuals cost is calculated as follows: ((Billed Hours * Defined Labor
Rate) + (Materials * (1+G&A)).
    
If an incentive is earned, Boeing will provide a purchase order within [*****]
business days. Upon receipt of valid invoice from Seller, Boeing will pay such
invoices per the terms of the Sustaining Contract net [*****] business days.


Sample Incentive Calculation: All CTL’s Fuselage Initial Tooling are submitted
at a total value of $ [*****]. The NTE for Fuselage is $ [*****]. The incentive
to be paid to Spirit will be $ [*****]. Calculated as: (([*****]-[*****])
([*****]))


10.2     Quality and Schedule Performance Award Fee


The available quality and schedule performance award fee amount is [*****]
dollars ($[*****]).


The award fee pool is allocated between quality and schedule as follows.


Quality: Up to [*****] based on the following criteria:


•
[*****] - First pass release quality through CMA is in excess of [*****] %, and

•
[*****] - Less than [*****] % second effort driven by engineering and drafting
error.



Schedule: Up to [*****] based on Spirit responsible    releases meeting or
exceeding the following:     
ETAC milestone completion is in excess of [*****]% for ETAC performance.
Subsequent updates to the ETAC baseline list will be made on a [*****] basis
with agreements from both parties. Any ETAC closure date issues will be resolved
during the [*****] updates.


•
[*****] % payable for ETAC releases [*****] %- [*****] % on time

•
[*****] % payable for ETAC releases [*****] %- [*****] % on time
















12/2/2015 16 of 32

--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].
Amendment No. 17





This value of the award fee pool will be allocated by performance period and
area of performance as per section 10.6 (Award Fee Allocation and Payment
Record). The actual award fees paid will be determined in accordance with the
criteria contained in the table included in section 10.6 (Award Fees Allocation
and Payment Record). In no event does the award fee plan affect other payments
owed to Seller under this Amendment.


The incentive award amount for [*****] is earned when the cumulative performance
percentage at the end of that [*****] is at or above the target levels. If the
cumulative performance at the end of the [*****] is below the target, the
incentive award for that [*****] is forfeited. For purposes of this paragraph,
“Cumulative” means from program initiation through the end of the award fee
period. Program initiation is represented by letter [*****] (Dated: [*****]).


10.4    Award Fee Plan Changes
Changes to the award fee plan affecting any current evaluation period may only
be implemented upon mutual agreement of both parties.


10.5     Contract Termination
If this Amendment is terminated in accordance with the termination terms set
forth under the Sustaining Contract and such termination is after the start of
an award fee evaluation period, the award fee deemed earned for that period
shall be determined by Boeing using the normal award fee evaluation process,
provided that the award fee amounts earned will be pro-rated based on the time
period the Amendment is in effect during the evaluation period. After
termination, the remaining award fee amounts allocated to all subsequent award
fee evaluation periods cannot be earned by Seller and, therefore, shall not be
paid.
10.6     Award Fee Allocation and Payment Record
The award fee earned by Seller will be determined at the completion of the
evaluation periods shown in the table below. The total dollars corresponding to
each period is the maximum available award fee amount that can be earned during
that particular period.



12/2/2015 17 of 32

--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].
Amendment No. 17



Quarter
Schedule Incentive
Quality Incentive
CMA Release
2nd Effort
4Q15
$
               [***]
$
               [***]
 
 
1Q16
$
$
 
 
2Q16
$
$
$
            [***]
3Q1
$
$
$
4Q16
$
$
$
1Q17
$
$
$
2Q17
$
$
$
3Q17
$
$
$
4Q17
$
 
 
$
1Q18
$
 
 
$
2Q18
$
 
 
$
Total
$
[*****]
$
[*****]
$
[*****]



10.7    Payment of Award Fee
A Purchase Order will be issued within one week of agreement on the award fee.
Spirit will submit an invoice. Payment of the award fee shall be due net [*****]
([*****]) calendar days after receipt of a correct invoice.




11.0
MISCELLANEOUS



11.1
This Amendment, including all Exhibits and Attachments, contains the entire
agreement between Seller and Boeing about the subject matter hereof and
supersedes all previous proposals, understandings, commitments, or
representations whatsoever, oral or written for said effort. This Amendment may
be changed only in writing by authorized representatives of Seller and Boeing.
Except as specified herein, all other terms of the Sustaining Contract apply. In
the event of a conflict between the terms of this Amendment and the Sustaining
Contract, the terms of this Amendment will have precedence.

    
11.2
The Parties will amend SBP Attachment 9 to include the 777-9 and 777-8, and SBP
Attachment 4 to include the 777-9 and 777-8 under Section B.1.



11.3
The D6-83323 document shall be revised to denote the engineering delegation
pertaining to the 777X Nacelle, Pylon, S41, LE Slats, Floor Beams, and Seat
Tracks. For the avoidance of doubt, and despite reference to D6-83323 herein,














12/2/2015 18 of 32

--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].
Amendment No. 17





the D6-83323 shall remain of lower precedence to the SBP, GTA, Purchase
contract, and Order as specified in Section 13 (Order of Precedence) of the SBP.


















[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]





















































12/2/2015 19 of 32

--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].
Amendment No. 17



LIST OF EXHIBITS


Exhibit A: Non-recurring Tooling NTE Amount
Exhibit B: Engineering Bill of Material
Exhibit C: Tooling Bill of Material
Exhibit D: Master Phasing Plan and Tier II Schedules
Exhibit E: Non-Recurring-Non-Tooling Cost Submittal Form
Exhibit F: Non-Recurring Tooling Cost Submittal Form
Exhibit G: Fee Determining Board
Exhibit H: 777X Transition Plan
Exhibit I: Initial and Major Change Process Flow
Exhibit J: 777X Baseline Requirements Structure
Exhibit K: EDP and Test Hardware



































































12/2/2015 20 of 32

--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].
Amendment No. 17





Exhibit A: Tooling NTE Amount
777X NTE Tooling Amounts
Fuselage, Wing, and Propulsion End Items (All SOW)
Fuselage Initial Tooling NTE Amount
Value will be [*****]
Fuselage Rate Tooling NTE Amount
Value will be [*****]
Propulsion Initial Tooling NTE Amount
Value will be [*****]
Propulsion Rate Tooling NTE Amount
Value will be [*****]
Wing Initial Tooling NTE Amount
Value will be [*****]
Wing Rate Tooling NTE Amount
Value will be [*****]
























































































12/2/2015 21 of 32

--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].
Amendment No. 17







Exhibit B: Engineering Bill of Material
(Submitted by Seller)


Consolidated Pylon DWSs.xls            Consolidate Nacelle DWSs.xls

































































































12/2/2015 22 of 32

--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].
Amendment No. 17





Exhibit C: Tooling Bill of Material
(Submitted by Seller)







































































































12/2/2015 23 of 32

--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].
Amendment No. 17







Exhibit D: Master Phasing Plan and Tier II Schedules






777X | -9 Program Master Phasing Plan - Supplier Version Status as of 09/04/2015
 
[*****]
Business Planning
 
 
Configuration
 
Product Integration
 
Wing
 
Fuselage
 
Systems
 
Propulsion
 
Interiors
 
Services & Support
 
Cert
 
Integrated Test
 
Production System
 
 
 

BOEING PROPRIETARY - Distribution Limited to Boeing and Supplier Personnel with
Demonstrated Need to Know



















12/2/2015 24 of 32

--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].
Amendment No. 17









Exhibit E: Non-Recurring Non-Tooling Cost Submittal Form


A.
The following data and information (as specified in Paragraphs 1 through 9
below) necessary to substantiate Seller’s efforts, are to be provided by Seller
at the time of its cost submittals. Additional information and data may be
requested by Boeing to the extent reasonably required to substantiate Seller’s
efforts and Seller will (if Seller concurs that such additional information is
necessary) endeavor to supply such requested information within one week
following such request. Failure to provide required information could delay
payment for that questioned item until information is provided and validated.





1.
Weekly: For each IPT head count & hours by manager name





IPT
Manager Name
Non-Overtime Hours
Overtime Hours
SOW Description
Total
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









2.
Weekly: SCAT and ETAC Data

a.
See Attached Examples



SCAT example.pptx        ETAC_IVX_2015_07_31.pptx
       


3.
Monthly: Copy of detailed invoices for the following, but not limited to:

a.
Material & equipment (material for tooling excluded from invoicing requirement),

b.
Engineering offload - total hours and applicable labor rates (Infosys or other
job shop), and

c.
Any other purchased services (consulting engineering (non-job shop), target
analysis, lab tests, etc.)



4.
Monthly: Information from table below



    











12/2/2015 25 of 32

--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].
Amendment No. 17











Microsoft Excel 97-2003 Worksheet


5.
Monthly: List of justification to substantiate hours submitted by commodity



6.
Semi-annual: Projected Expenditures will be provided in accordance with 4.2.1.



7.
Annually: Seller will provide a schedule of submittals for items 3, 4, 5, and 8.



8.
Monthly: Spirit to provide O’s and R’s for ongoing changes and all risk and
opportunities with estimated values impacting the 777X Program.



Microsoft Excel 97-2003 Worksheet








9.
Integrated Master Schedule (IMS) Submission:

Fuselage: Seller will provide IMS Updates on the 1st and 3rd Tuesday of     each
month.


Propulsion: Seller will provide IMS updates weekly by COB Tuesday.


10.
Annual True-Up Validation Table





Engineering Labor Categories
Payment Labor Category
Total Annual $'s Including True-Up
Total Annual $'s Excluding True-up
Annual Delta $'s
Design Engineering Stess Engineering Systems Engineering
Engineering
$
$
$
Clarification
 
Total actuals $'s as derived form Spirit's financial system
Total $'s paid out for "Engineering" Labor Categories
Delta b/t annual w/ True-Up and w/o
Explanation Sample: For example: engineering rate base dollars were underran.
The amount to be allocated to the 777X program is $XX



    













12/2/2015 26 of 32

--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].
Amendment No. 17















Exhibit F: Non-Recurring Tooling Cost Submittal Form
(Will be mutually agreed to at a later date along with Exhibit A)





























































































12/2/2015 27 of 32

--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].
Amendment No. 17











Exhibit G: Fee Determining Board








Cadence: [*****]


Participants:
Fee Determining Executives: Boeing Progam Leader, Spirit Program Leader




Review Board Team and Area Owners:
Boeing and Spirit IPT Leaders




Roles & responsibilities:


Boeing will review [*****] data and provide final approval of award fee


Seller will provide [*****] data with an award fee recommendation and support
reviews

















































12/2/2015 28 of 32

--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].
Amendment No. 17









Exhibit H: 777X Transition Plan


777-777X Planning Scenario 4.pdf






                            

 
777X / 777X [*****] CPI
FOR PLANNING PURPOSES ONLY SUBJECT TO CHANGE
 
BCA Scenario 4 - Skyline (Rollout / Delivery)
[*****]
 
Distribution Limited to Internal & Suppliers with P.I.A
[*****]
 
 
 
 
 
 
 
 
 
 
Scenario 4
Rollout for 777 / 777X
 
 
 
 
 
 
[*****]
                     



Copyright © 2013 Boeing. All rights reserved.    BOEING PROPRIETARY - For
Scenario Planning Only













12/2/2015 29 of 32

--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].
Amendment No. 17













Exhibit I: 777X ATC Flow Diagram






[spr20151231ex1058graphic1a01.jpg]



































12/2/2015 30 of 32

--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].
Amendment No. 17





Exhibit J: 777X Baseline Requirements Structure




[spr20151231ex1058graphic2.jpg]



















































12/2/2015 31 of 32

--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].
Amendment No. 17



    






Exhibit K: EDP Schedule




Commodity
Type
Boeing Desired O/D Date
Spirit Ship Date
Destination
Engine L/U
Engine Effectivity
Lip Skin required O/D at Spirit*
 
 
 
 
 
 
 
 
Fan Cowl
EDP
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
Fan Cowl
EDP
Fan Cowl
EDP
Fan Cowl Support Beam
EDP
Fan Cowl Support Beam
EDP
Fan Cowl Support Beam
EDP
Inlet Rig #2 Test Unit
Test Hardware
Inlet
EDP
Inlet
EDP
Inlet
EDP
Inlet
EDP
Inlet
EDP
Pylon
EDP
Pylon
EDP
TR
EDP
TR
EDP
TR
EDP
TR
EDP
 
 
 
 
 
 
 
 
* Boeing to provide for EDP units only. Spirit will procure for recurring
production.
**To assist Boeing and the Lipskin supplier, Spirit will make the Lipskin Outer
Cowl for EDP. For recurring production



    



12/2/2015 32 of 32